Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney (Heather M. Kleinhardt) on 05/17/2022.

                                                                          Claims
5. (Currently amended) The video processing method according to claim 1, wherein  before obtaining the plurality of video frames by invoking the GPU to decode the video stream, the video processing method further comprises: obtaining the utilization rate of each of currently launched applications in response to the utilization rate of the CPU being less than the preset value; determining that at least one of the currently launched applications is a preset application, wherein the preset application is capable of being closed by a system of the electronic device without authorization from a user; closing the currently launched application being the preset application; obtaining a current utilization rate of the CPU as the utilization rate of the CPU; and returning and performing the determining whether the utilization rate of the CPU is less than the preset value again, and obtaining a determination current result as a target determination result.
                                                           Allowable Subject Matter
Claims 1; 5-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach and suggest the claims taken as a whole and particular the limitations pertaining to:

“obtaining a target video stream by synthesizing the subtitle stream and the video stream; and displaying the target video stream on the display screen; wherein obtaining the target video stream by synthesizing the subtitle stream and the video stream comprises: obtaining a plurality of video frames by decoding the video stream; performing video enhancement processing on the plurality of video frames to obtain a plurality of enhanced video frames; and obtaining the target video stream by synthesizing the subtitle stream and the plurality of enhanced video frames; and wherein obtaining the plurality of video frames by decoding the video stream comprises: obtaining a resolution of the video file; obtaining a utilization rate of the CPU in response to the resolution of the video file being less than or equal to a first preset resolution; and in response to the utilization rate of the CPU being less than the preset value, obtaining the plurality of video frames by invoking the GPU to decode the video stream” as recited in claim 1.

“obtaining a target video stream by synthesizing the subtitle stream and the video stream; and displaying the target video stream on the display screen, wherein obtaining the target video stream by synthesizing the subtitle stream and the video stream comprises: obtaining a plurality of video frames by decoding the video stream; performing video enhancement processing on the plurality of video frames to obtain a plurality of enhanced video frames; and obtaining the target video stream by synthesizing the subtitle stream and the plurality of enhanced video frames; and wherein obtaining the plurality of video frames by decoding the video stream comprises: obtaining a resolution of the video file; obtaining a utilization rate of the CPU in response to the resolution of the video file being less than or equal to a first preset resolution; and in response to the utilization rate of the CPU being less than the preset value, obtaining the plurality of video frames by invoking the GPU to decode the video stream” as recited in claim 19.

“obtaining a target video stream by synthesizing the subtitle stream and the video stream; and displaying the target video stream on the-a display screen, wherein obtaining the target video stream by synthesizing the subtitle stream and the video stream comprises: obtaining a plurality of video frames by decoding the video stream; performing video enhancement processing on the plurality of video frames to obtain a plurality of enhanced video frames; and obtaining the target video stream by synthesizing the subtitle stream and the plurality of enhanced video frames; and wherein obtaining the plurality of video frames by decoding the video stream comprises: obtaining a resolution of the video file; obtaining a utilization rate of the CPU in response to the resolution of the video file being less than or equal to a first preset resolution; and in response to the utilization rate of the CPU being less than the preset value, obtaining the plurality of video frames by invoking a graphics processing unit (GPU) to decode the video stream” as recited in claim 20.
                                                                     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425